Citation Nr: 0723237	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  00-05 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disability

2.  Entitlement to service connection for a left knee 
disability, status post open reduction and internal fixation. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty for training (ACDUTRA) with the 
Army National Guard from November 1982 to February 1983 and 
from December 1990 to May 1991.  He also served on inactive 
duty for training from August 15, 1998, to August 16, 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision.  In December 
2002, the veteran appeared before the undersigned at a travel 
board hearing. 

In May 2003, the Board denied service connection for a low 
back disability and remanded the issue of the left knee 
disability.  The veteran appealed that decision.  Pursuant to 
a joint motion, the United States Court of Appeals for 
Veterans Claims (CAVC), vacated the May 2003 decision and 
remanded the issue of entitlement to service connection for a 
low back disability for readjudication in an April 2004 
Order.  Subsequently, in August 2006, the Board remanded for 
further evidentiary development.  Such development has been 
accomplished and the appeal is once again before the Board 
for further review.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that a low back disability is related to service. 

2.  The preponderance of the evidence is against a finding 
that a left knee disability, status post open reduction and 
internal fixation, is related to service. 

CONCLUSIONS OF LAW

1.  A low back disability was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304 (2006).    

2.  A left knee disability, status post open reduction and 
internal fixation, was not incurred or aggravated by service.  
38 U.S.C.A. §§ 101, 106, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in March 2001, June 
2003, and September 2006.  The RO specifically informed the 
veteran of the evidence required to substantiate his claims, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and that he should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on his behalf.  The veteran 
was essentially told to submit any evidence pertaining to his 
claims.  He was also notified of the type of evidence 
necessary to establish a disability ratings and effective 
dates for the disabilities on appeal as outlined in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claims.  
The Board is also unaware of any such evidence.  We note that 
pursuant to the Board's August 2006 remand, the veteran was 
requested to identify all sources of medical treatment for 
his back and left knee since 2003.  No response was received 
from the veteran, however.  Therefore, the Board is satisfied 
that VA has complied with its duty to assist the veteran in 
the development of the facts pertinent to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  

Analysis

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  
38 C.F.R. §§ 3.303, 3.304.

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 
3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in 
the Armed Forces performed by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1).  It follows from this that service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, or from injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 
(presumption of service incurrence), 3.306 (presumption of 
aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of 
soundness) is not available in this appeal.

1.	Low Back Disability

As an initial matter, the Board notes that the veteran had 
active service from 1990 to 1991, and periods of inactive 
duty for training prior to 1998.  It is also noted that 
service connection for a cervical sprain is in effect.  
However, in this case, neither the veteran nor his 
representative has alleged that the veteran's low back 
disability occurred during any period of active duty or 
inactive duty training prior to August 1998.  Nor is it 
alleged that the veteran's low back disability is related to 
the service-connected cervical spine disability.  See 38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  In 
any event, it is noted that the service medical records as 
well as pertinent VA and non-VA medical reports are negative 
in this regard.  Service medical records dated from May 1982 
to April 1991 are completely negative for any complaints of 
or adverse findings associated with a low back injury or 
disease.  In addition, not one of the veteran's post-service 
medical reports relates his disability to active service or 
any period of inactive duty for training.  A report of a VA 
examination dated in February 1993, medical reports dated in 
October 1991 from Forrest General Hospital, medical reports 
from the Methodist Healthcare facility dated from August 1998 
to March 1999, and VA outpatient treatment reports or 
examination reports dated in 1999 to 2002, do not attribute 
the veteran's current back disability to any period of active 
service or inactive duty training occurring prior to August 
1998.  There is no competent evidence of record suggesting 
that the veteran's low back disability is related to or 
aggravated by his service-connected cervical spine disability 
either.  No further consideration in this regard is 
warranted.

The veteran maintains that his low back disability was 
sustained during an August 1998 in the line of duty 
automobile accident.  It is noted that a current diagnosis of 
a low back disability is of record.  Reports of VA 
examinations conducted in May 2001 and July 2002 note 
probable early degenerative disc disease.  The record also 
shows that the veteran was involved in a motor vehicle 
accident while driving from inactive duty training in August 
1998.  An August 1998 Statement of Medical Examination and 
Duty Status shows that while traveling en route from inactive 
duty for training the veteran was involved in an automobile 
accident, and was treated at Montfort Jones Memorial Hospital 
for injuries to the back of his head.  The injury was 
incurred in the line of duty.  A Report of Investigation-Line 
of Duty and Misconduct Status report documents similar 
findings.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).  Thus, 
the evidence substantiates the veteran's assertions that he 
currently has a low back disability and that he was involved 
in a car accident while returning from inactive duty training 
in August 1998.

As previously indicated, however, establishing entitlement to 
service connection also requires medical evidence of a nexus 
between the in-service injury and the current disability.  
Accordingly, in this case, there must be medical evidence 
establishing a causal connection between the veteran's 
degenerative disease of the L3-4 and the August 1998 in the 
line of duty motor vehicle accident.

Upon carefully reviewing and weighing the evidence regarding 
this matter, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim.  The competent 
evidence of record fails to demonstrate that the veteran's 
current low back disability is in any way related to the 
August 1998 in-the-line-of-duty automobile accident.

A Mississippi Uniform Accident Report dated in August 1998 
shows that the veteran was involved in a motor vehicle 
accident, where his vehicle was struck in the rear by another 
vehicle.  However, the report does not mention a low back 
disability.  Even in the veteran's own sworn statement, no 
reference to a low back disability was noted.  Rather, in the 
statement, the veteran recalled the events of the motor 
vehicle accident, and reported that he had received treatment 
for his injuries, including a laceration of the back of his 
head.

Also or record are reports reflecting medical treatment at 
Montfort Jones Memorial Hospital for injuries to the back of 
his head, abrasions, and a cervical sprain/strain.  August 
15, 1998, emergency reports from Montfort Jones Memorial 
Hospital reflect that the veteran received treatment for 
complaints of neck pain.  The diagnosis was status post motor 
vehicle with abrasions.  The reports do not reference low 
back pain or complaints related to the veteran's low back.

Private medical reports from Methodist Healthcare Family 
Center contain clinical entries dated from March 1993 to 
March 1999, to include an August 1998 private medical 
statement from T.J.A., M.D., reflect that the veteran 
received treatment for complaints of cervical pain.  The 
reports do not specifically reference low back pain.  An 
August 21, 1998, clinical entry generally reflects that after 
the motor vehicle accident, the veteran was transported to 
Montfort Jones Hospital with "cervical package and back 
package."  The veteran's primary complaints and findings were 
associated with the cervical spine.  In a March 12, 1999, 
clinical entry, the physician documented that he recalled 
that the veteran's dominant complaints were related to back 
pain.  Nonetheless, despite the general references to back 
pain, he did not record a diagnosis of a low back disability 
or relate that disability to the August 1998 accident.  The 
medical reports overall recorded diagnoses of mild residual 
cervical thoracic sprain/strain and chronic backache with 
improvement.

VA outpatient treatment reports dated from January 1999 to 
May 1999 are of record.  Included within the reports is a 
January 22, 1999, VA Medical Certificate. The medical 
certificate documents that the veteran reportedly complained 
of low back pain and stated that he had had such pain since 
August.  After examination, the diagnosis was chronic low 
back pain.  While the physician documented the veteran's 
complaints and recorded his history, the physician's 
recording of the veteran's history is insufficient to 
etiologically relate the veteran's low back disability to the 
August 1998 in the line of duty accident.  A bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).

The veteran initially underwent VA examinations in May 2001 
and July 2002.  The May 2001 VA examination report reflects 
that the veteran reportedly drives a log truck instead of 
cutting logs, because cutting wood caused low back pain.  The 
veteran also complained of low back pain after lifting or 
running.  After examination, the impression was probable 
early degenerative disc disease of L3-4.  The diagnosis 
remained the same on VA examination in July 2002.  Moreover, 
after reviewing the claims file and examining the veteran in 
2002, the examiner stated that it was impossible to determine 
whether the degenerative disc disease in his lumbar spine was 
the result of aging or the accident he had in August 1998.  

In September 2004 the Board referred this case to VA 
orthopedic and neurosurgeon specialists for expert medical 
opinions. After providing the specialist with the factual 
background in the case, the Board asked the specialists to 
opine whether it is at least as likely as not that the 
veteran's current low back disability is related to, to 
include aggravated by, his 1998 motor vehicle accident.

In June 2005 an orthopedic specialist opined that the 
veteran's complaints were not related to the August 1998 
motor vehicle accident.  The specialist added that the forces 
created by an incident occurring thereafter, where a tree had 
fallen on the veteran, were far superior to the motor vehicle 
accident.  However, some questions remained unresolved 
regarding the back disability.  Of note, the specialist 
concluded that the veteran had no neurological or structural 
deficits of the lumbar spine, while there was X-ray evidence 
in the claims file of early degenerative disc disease.

Upon reviewing the aforementioned report, the Board referred 
the case for a second expert opinion.  In June 2006, a 
specialist in neurosurgery declined to render an opinion 
because he had not examined the veteran and because the 
veteran's original radiograph films, (as opposed to the 
radiologist's written interpretation which is of record), 
were not available for his review.  However, because the 
neurosurgeon resides in Florida and the veteran resides in 
Mississippi, it was deemed impracticable for such an 
examination to occur.  The Board therefore remanded the 
appeal in August 2006 to provide such an examination to occur 
at the veteran's location.

Thus, pursuant to the Board's August 2006 remand, VA afforded 
the veteran an examination in January 2007 and the examiner 
reviewed the claims folder in conjunction with examination of 
the veteran.  X-rays of the lumbar spine were interpreted as 
showing small anterior spurs of the superior portion of the 
L4 and inferior L3 vertebras which were very small 
osteophytes.  There did not appear to be any disk space 
narrowing except possibly a little narrowing with L5/S1 which 
was subject to interpretation.  The examiner noted an 
impression of mild degenerative arthritis of the lumbar 
spine.  The examiner opined that the veteran's subjective 
complaints were not supported by objective physical findings 
at the time of the examination.  He had 4/5 positive Waddell 
sign making it difficult to evaluate his actual back 
condition.  The examiner rendered the medical opinion that 
the veteran's present condition is much more likely due to 
his occupation as a wood cutter than it would be due to the 
motor vehicle accident described in 1998.  

Based upon the evidence, the Board finds that service 
connection for a low back disability is not warranted.  The 
objective evidence of record overall establishes that the 
veteran did not complain of low back pain after the August 
1998 accident and no low back problem was identified during 
the medical evaluation and treatment immediately following 
the accident.  Additionally, there is no competent medical 
evidence of a nexus between current disability and service.  
In fact, the medical examiners who wwere requested to address 
the etiology of the veteran's low back disability concluded 
that his current disability was not related to his 1998 motor 
vehicle accident or that it was not possible to make a 
determination.  Absent is any medical evidence suggesting a 
possible link.  Therefore, service connection is simply not 
warranted in this case.  

The Board acknowledges that during his personal hearing held 
in December 2002, the veteran asserted that his low back 
disability was sustained during the August 1998 motor vehicle 
accident, and that as a result of the back injury he has 
difficulty with driving and experiences symptoms including 
pain and muscle spasms.  In any case, the objective evidence 
of record fails to create a nexus between the veteran's in-
the-line-of-duty automobile accident and his current low back 
disability.  Thus, the veteran's testimony, alone, is of 
little or no probative value. 

While the veteran has suggested that he currently has a low 
back disability related to service, as a lay person, he has 
no competence to give a medical opinion on the diagnosis of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As such, lay assertions of medical diagnosis cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the preponderance of the evidence is against a 
finding that the veteran's low back disability is related to 
service.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.	Left Knee Disability

As discussed above, the veteran asserts that a pre-existing 
left knee injury was aggravated when he hit his knee on the 
dashboard during an August 1998 motor vehicle accident.  

In adjudicating this claim, the Board must assess the 
veteran's competence to report aggravating his pre-existing 
knee during inactive duty, as well as his credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
Recently, in Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. 
Jun. 15, 2007), the United States Court of Appeals for 
Veterans Claims (Court), citing Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994), emphasized that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witnesses 
personal knowledge; see also 38 C.F.R. § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
state that he injured his left knee while driving to 
training.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as a lay 
person, he is not competent to render an opinion as to the 
cause or etiology of any current disorder (i.e. that he 
aggravated his pre-existing left knee injury during the 
August 1998 accident) because he does not have the requisite 
medical expertise. See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

As discussed above, the record establishes that the veteran 
was involved in a motor vehicle accident on August 15, 1998, 
while returning from inactive duty training.  The record also 
establishes that the veteran currently has a left knee 
disability.

Here, the record is silent with regard to any complaints of 
or findings associated with a left knee disability prior to 
1994.  A July 1994 clinical entry reflects that the veteran 
received follow-up treatment for a left tibial plateau 
fracture of the left knee after a tree fell on his left leg.  
At that time, it was reported that the veteran wore a splint, 
and that he was given maintenance instructions.  Thereafter, 
the record is silent with regard to a left knee disability 
until August 1998. 

The veteran underwent VA examinations in May 2001 and July 
2002.  In the May 2001 examination report, the examiner 
opined that nonunion of the avulsion fracture of the 
intercondylar eminence is probably the result of the knee 
injury in 1994 when the tree fell on him and that the 
osteoarthritis present in the left knee is also probably due 
to the initial injury rather than the motor vehicle accident.  
In July 2002, after reviewing the claims file and examining 
the veteran, the same examiner again concluded that the 
nonunion of the avulsion fracture of the intercondylar 
eminence and the arthritis in his left knee are the result of 
the tree falling on him in 1994.  The examiner did not, 
however, present an opinion as to whether or not the 
veteran's pre-existing disability (that disability caused by 
the tree accident) was aggravated by the August 1998 motor 
vehicle accident.

Pursuant to the Board's May 2003 remand, VA afforded the 
veteran a joints examination in August 2003 to determine the 
etiology of his left knee disability.  Upon review of the 
claims folder, the VA examiner stated that he was unable to 
determine with reasonable medical certainty whether the motor 
vehicle accident in 1998 aggravated the problems resulting 
from the previous accident of 1994.  The examiner noted that 
this was complicated by the fact that there was no mention in 
the medical record of an injury to the left knee as a result 
of the motor vehicle accident until January 1999, which was 
five to six months later.  The examiner stated that this 
suggested no significant injury occurred to the left knee at 
the time of the motor vehicle accident in August 1998.  

Based upon the evidence, the Board finds that service 
connection for a left knee disability is not warranted.  The 
evidence demonstrates that the veteran injured his left knee 
in 1994 which was not during a period of service.  While he 
was involved in an accident in 1998 en route to INACDUTRA, 
there is no competent medical evidence that his current left 
knee disability is the result of that accident or aggravated 
by that accident.  In fact, the August 2003 VA medical 
examiner noted that it was not possible to determine with 
medical certainty whether the 1998 motor vehicle accident 
injured the left knee at all.  

In sum, the preponderance of the evidence is against finding 
that the veteran's left knee disability is related to 
service.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied. 

Service connection for a left knee disability, status post 
open reduction and internal fixation, is denied. 





____________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


